Citation Nr: 0020471	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  95-39 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to 
August 1, 1996 for service-connected mid and low back strain.  

2.  Entitlement to a compensable evaluation for service-
connected mid and low back strain from August 1, 1996, to 
include the issue of the propriety of the reduction from 10 
percent to noncompensable, effective from August 1, 1996.

3.  Entitlement to a compensable evaluation for service-
connected left knee strain, from the initial grant of service 
connection.  

4.  Entitlement to a compensable evaluation for service-
connected right foot strain, from the initial grant of 
service connection.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1990 to 
February 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision by the RO 
which granted service connection for mid and low back strain, 
rated 10 percent disabling, and left knee and right foot 
strain, each rated noncompensably disabling.  The veteran 
perfected an appeal as to the ratings assigned for the three 
disabilities.  

In March 1996, the RO proposed to reduce the rating assigned 
for mid and low back strain from 10 percent to 
noncompensable.  The veteran was notified of the proposed 
reduction by letter the same month.  By rating action in May 
1996, the RO implemented the reduction, and the veteran was 
notified of this action in a Supplemental Statement of the 
Case issued in June 1996.  

(The issues of entitlement to compensable ratings for the 
service-connected left knee disability and right foot strain 
are the subjects of the REMAND portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal of the issues pertaining 
to his back have been obtained by the RO.  

2.  Prior to August 1, 1996, the veteran's mid and low back 
strain was manifested by muscle spasm in the low back, no 
more than mild actual or functional loss of motion of the 
dorsal spine, and no more than moderate actual or functional 
loss of range of motion of the lumbar spine; arthritis of the 
dorsal or lumbar spine was not present.

3.  In August 1996, the RO reduced the 10 percent rating in 
effect for service connected mid and low back strain to 0 
percent, effective August 1996.

4.  In reducing the disability rating for service connected 
mid and low back strain, the RO did not consider all 
applicable rating criteria.

5.  Since August 1, 1996, the veteran's mid and low back 
disability is manifested by complaints of occasional pain, 
normal range of motion without pain, and no evidence of 
muscle spasm or loss of lateral spine motion; functional loss 
attributable to this disability is not present.


CONCLUSIONS OF LAW

1.  A rating of 20 percent for service-connected mid and low 
back strain prior to August 1, 1996 is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.71a, Part 4, Diagnostic Code 5295 (1999).  

2.  The preponderance of the evidence does not establish that 
the reduction in rating from 10 percent to noncompensable for 
service connected mid and low back pain was warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.344, 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5291, 5292, 5295 
(1999).


3.  A rating in excess of 10 percent for mid and low back 
strain from August 1, 1996 is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.71a, Part 4, Diagnostic Codes 5291, 5292, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records indicate that the veteran was 
seen for back pain on two occasions in 1992.  In March 1992, 
the veteran reported that he had back pain in various areas 
of his back, depending on his activities, for the past two 
months.  On examination, the veteran had full and pain-free 
range of motion of the spine, and no specific abnormalities 
were noted.  The examiner commented that the veteran had poor 
sitting posture.  The diagnosis was postural low back pain.  
When seen in December 1992, the veteran reported low back 
pain since that morning.  Except for some slight diffuse 
paraspinous tenderness, no specific abnormal findings were 
noted.  The diagnosis was "MSK low back pain."  On both 
occasions, the veteran denied any history of a back injury.  

By rating action in August 1994, service connection was 
established, in part, for mid and low back strain.  The 
veteran was not examined by VA, and the grant of benefits was 
based entirely on the service medical records.  A 10 percent 
evaluation was assigned for mid and low back strain.  

When examined by VA in February 1996, the veteran reported 
that he developed pain in his mid and lower back during 
service but did not recall any specific injury.  On 
examination, there was mild tenderness in the left 
paravertebral muscle area at L3/4.  Movement of the back was 
not limited.  X-ray studies of the lumbar spine were normal.  
The diagnoses included mid and low back pain.  Subsequent to 
completion of the report, the examiner added notations to the 
diagnoses that x-ray studies of the mid and low back were 
negative.  

By rating action in May 1996, the RO reduced the 10 percent 
evaluation assigned for the veteran's service-connected mid 
and low back strain from 10 percent to noncompensable, 
effective from August 1, 1996, and continued the 
noncompensable rating assigned the for right foot strain.  

When examined by VA in March 1997, the veteran reported that 
the weather did not affect his back, and that his pain was 
based mainly on his activities.  He stated that the drive to 
the examination that morning caused him to be in great pain.  
The examiner commented that as the veteran was experiencing a 
flare-up of symptoms, his examination would included 
assessment of the DeLuca criteria with the veteran at maximum 
disability.  

On examination, there were no postural abnormalities or fixed 
deformities.  Musculature of the back was within normal 
limits without atrophy or spasm.  Forward flexion was to 90 
degrees with extension backward to 35 degrees.  Right and 
left lateral flexion was to 40 degrees and rotation was to 35 
degrees.  There was no objective evidence of pain or spasm on 
examination.  The veteran had full range of motion of the 
thoracic spine without any evidence of spasm or pain.  
Neurological examination showed deep tendon reflexes were 
normoactive, and sensation was intact.  Straight leg raising 
was negative at 90 degrees, bilaterally.  X-ray studies of 
the lumbar and thoracic spine showed no evidence of 
degenerative joint or disc disease.  The diagnosis was 
history of mid and low back strain (unchanged since last 
exam) with normal examination.  

VA progress notes, associated with the claims file in May 
1999, show that the veteran was seen for low back pain in 
August 1998.  Straight leg raising was to 45 degrees, 
bilaterally.  The assessment included lumbar disc disease.  
The examiner indicated that an MRI of the lumbar spine would 
be ordered.  A VA x-ray study of the veteran's lumbar spine 
was normal in October 1998.  MRI studies of the lumbar spine 
in October 1998 showed no evidence of disc herniation, canal 
stenosis, or neural foramina narrowing.  The impression was 
normal lumbar spine. 


On VA examination of the joints in September 1999, the 
veteran reported some occasional aching in the low back area, 
but no functional limitation on what he could or could not 
due.  The veteran also denied any radiculopathy or any recent 
or remote history of a back injury.  On examination of the 
back, the veteran had preserved dorsal kyphosis and lumbar 
lordosis.  There was no tenderness over the vertebral column 
or paralumbar area, though there was some tenseness over the 
latter area.  The veteran had full motion on twisting at the 
dorsal area without any complaints.  Forward flexion was to 
90 degrees.  Left and right lateral bending at the waist was 
to 40 degrees, and rotation was to 55 degrees, without pain.  
The pelvis was level, and there was no discomfort on straight 
leg raising and no weakness.  Sensory examination was normal.  
The diagnoses included history of lumbar strain, postural, 
with normal examination.  

Ratings - In General

As noted above, service connection for mid and low back 
strain, left knee, disability, and right foot strain was 
established by rating action in August 1994.  Initially, a 
ten- percent evaluation was assigned for mid and low back 
strain, with noncompensable evaluations assigned for two 
remaining disabilities, effective from March 11, 1994, the 
date following the veteran's discharge from service.  
38 C.F.R. § 3.400(b)(2) (1999).  The veteran disagreed with 
the evaluations assigned the three disabilities and this 
appeal ensued.  Thereafter, in May 1996, the RO reduced from 
10 percent to noncompensable the rating assigned for the mid 
and low back disability, and continued the noncompensable 
ratings for the two remaining disabilities.  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that "[w]here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  However, in 
AB v. Brown, 6 Vet. App. 35, 38 (1993), the Court held that 
where the claim arises from an original rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In a recent decision, 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule from Francisco was not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, and 
that separate [staged] ratings may be assigned for separate 
periods of time based on the facts found.  

In the instant case, the Board is satisfied that all relevant 
facts have been properly developed with respect to the issues 
of the ratings to be assigned the mid and low back strain and 
right foot strain.  The veteran has undergone several VA 
examinations, and all VA treatment records have been 
obtained.  The record is complete and the Board finds that 
there is no further duty to assist the veteran in the 
development of this claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Under 
38 C.F.R. § 4.20, "[w]hen an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings."  

The applicable criteria include 38 C.F.R. § 4.27 (1999) which 
provides that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

Analysis
Mid & Low Back Disability

Rating in excess of 10 percent prior to August 1, 1996.  

Initially, it should be noted that service connection for mid 
and low back strain was established by the RO in August 1994, 
based entirely on the service medical records which showed 
treatment for complaints of back pain on two occasions during 
service.  The veteran was not examined by VA prior to the 
August 1994 rating action.  The RO concluded that the 
totality of the findings from the service medical records 
were consistent with the criteria for a 10 percent evaluation 
for lumbosacral strain under Diagnostic Code (DC) 5295.  The 
rating criteria under DC 5295 provides as follows:  

Lumbosacral strain: 
  Severe; with listing of whole spine to opposite side, 
positive 
   Goldthwaite's sign, marked limitation of forward bending 
in 
   standing position, loss of lateral motion with osteo-
arthritic 
   changes, or narrowing or irregularity of joint space, or 
some 
   of the above with abnormal mobility on forced 
motion..............................  40
  With muscle spasm on extreme forward bending, loss of 
lateral 
   spine motion, unilateral, in standing 
position.........................................  20
With characteristic pain on 
motion..............................................................  10
  With slight subjective symptoms 
only........................................................   0

Other possible provision of the Rating Schedule under which 
the veteran may be evaluated include the following:

5292  Spine, limitation of motion of, lumbar:  
  
Severe.......................................................
..............................................  40
  
Moderate.....................................................
............................................  20
  
Slight.......................................................
...............................................  10

5291  Spine, limitation of motion of, dorsal:  
   Severe.............................................................................................  
10
   
Moderate...........................................................................................  
10
   
Slight.....................................................................
...............................    0

The medical evidence of record in service shows good range of 
lumbar motion to 90 degrees.  On one occasion, there was 
minimal spasm in the lumbar region.  With the benefit of the 
doubt given the veteran, the evidence establishes that the 
disability picture for the period prior to August 1, 1996 was 
more closely analogous to the 20 percent rating under 
lumbosacral strain.  A rating in excess of this would require 
severe limitation of motion or severe lumbosacral strain.  
Neither actual nor functional limitation of motion to a 
severe degree is demonstrated.  Importantly, when seen in 
December 1992, the veteran noted that he had been lifting 
weights for the past two months.  This shows that that 
condition was not severe between the time he was first seen 
for a back condition in March 1992 to his next complaint of 
pain in December of that year.  There was no evidence of 
marked limitation of forward bending, listing of whole spine 
to opposite side or arthritis.  While x-rays were not taken 
in service, current x-rays show no evidence of arthritis.  
Accordingly, a rating of 20 percent and no greater is 
warranted for the back disability prior to August 1, 1996.

In addition, a separate rating was not warranted under the 
code pertaining to the thoracic spine.  Diagnostic Code 5291 
provides for a 10 percent rating where loss of dorsal range 
of motion is moderate.  While the veteran did complain of mid 
back pain in March 1992, an examination revealed his trunk to 
have a full range of motion which was pain free.  He did not 
have any specific mid back complaints when examined in 
December 1992.  Clearly, not more than mild actual or 
functional loss of range of motion of the dorsal spine is 
demonstrated.  

Propriety of reduction in rating for service connected mid 
and low back strain from August 1, 1996.

In considering the propriety of a reduction, consideration 
must be given to 38 C.F.R. § 3.344(a), which provides in 
pertinent part with respect to rating reductions:

Ratings on account of diseases subject to 
temporary or episodic improvement . . . 
will not be reduced on any one 
examination except in those instances 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated. . . . 
Moreover, though material improvement in 
the physical or mental condition is 
clearly reflected the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life.

38 C.F.R. § 3.344(a) (1999).

The Board further observes that the provisions of 38 C.F.R. § 
3.344(c) limit the application of 38 C.F.R. § 3.344(a).  That 
regulation provides, in pertinent part, that:

The provisions of paragraphs (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years or more).  They do 
not apply to disabilities which have not 
become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvements, physical or mental, in 
these disabilities will warrant reduction 
in rating.

38 C.F.R. § 3.344(c) (1999).

In the instant case, the veteran's rating evaluation of 10 
percent for service connected mid and low back strain in 
effect since March 1994 was reduced effective August 1, 1996.  
Thus, the rating was in effect for less than five years at 
the time it was reduced by the May 1996 RO rating decision on 
appeal.  Therefore, the more stringent scrutiny of 38 C.F.R. 
§ 3.344(a) is inapplicable, and the standard is whether the 
evidence demonstrates improvement in the disability.

Where a reduction in evaluation of a service-connected 
disability is considered warranted, and the reduction would 
reduce compensation payments, the RO is required to prepare a 
rating proposing the reduction, to notify the beneficiary at 
his or her latest address of record, and allow 60 days for 
presentation of additional evidence.  38 C.F.R. § 3.105(e) 
(1999).  The RO in this case has complied with the procedural 
steps required of it.  In March 1996, the RO provided notice 
to the veteran that he had 60 days to submit evidence 
challenging the proposed rating reductions.  No response was 
received to the RO's letter.  In May 1996, the RO issued a 
rating decision reducing the rating for the veteran's 
service-connected back disability from 10 to 0 percent.  The 
RO has clearly complied with the procedural requirement 
imposed upon it before reducing the veteran's evaluation.

However, compliance with proper procedures is not solely 
determinative of the issue of whether the reduction in rating 
was proper.  In order to sustain the reduction in rating, it 
must appear by a preponderance of the evidence that the 
rating reduction is warranted.  Brown v. Brown, 5 Vet. App. 
413, 421 (1993).  In so deciding, consideration must be given 
to Hayes v. Brown, 9 Vet. App. 67 (1996), wherein the court 
held that when the VA reduces the appellant's rating without 
observing applicable laws and regulations, the rating is void 
ab initio, and the Court will set aside the decision as not 
in accordance with the law.

The Board finds that the preponderance of the evidence does 
not support the reduction in rating for the service-connected 
mid and low back strain.  If the VA reduces a rating, it must 
observe applicable laws and regulations.  In this case, it 
does not appear that the RO considered functional loss under 
38 C.F.R. §§ 4.40 and 4.45.  Prior to the rating reduction, 
the VA examiner did not translate any functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint into objective findings such that consideration could 
be given to the veteran's functional loss under 38 C.F.R. §§ 
4.40 and 4.45.  The veteran has given credible evidence as 
contained in his substantive appeal dated in October 1995 
that he continues to have back problems during certain 
physical activities.  The examination was therefore 
inadequate for rating purposes.  As such, the preponderance 
of the evidence did not support the reduction in rating.

A rating in excess of 10 percent from August 1, 1996.  

The veteran was examined on three occasions during the 
pendency of this appeal, most recently in September 1999, and 
the findings from those examinations were not significantly 
different.  When examined by VA in March 1997, the veteran 
reported that his back was in "great pain."  The examiner 
indicated, in essence, that as the veteran was experiencing a 
flare-up of back pain, his clinical findings would include 
consideration of the criteria for a DeLuca examination with 
the veteran at maximum disability.  On examination, the 
veteran had no postural abnormalities, and musculature of the 
back was normal.  There was no evidence of muscle spasm or 
atrophy.  The examiner indicated that range of motion of the 
thoracic and lumbar spine was essentially normal.  Straight 
leg raising was negative, and there were no neurological 
abnormalities.  The diagnosis was history of mid and low back 
strain with normal examination.  The examiner also commented 
that the medical findings were unchanged from the prior 
examination.  

X-ray studies of the lumbar and thoracic spine during the 
pendency of this appeal were all normal, and showed no 
evidence of any degenerative changes.  The Board is cognizant 
of an August 1998 VA progress note that included the 
assessment of lumbar disc disease.  However, it appears that 
the assessment was made primarily on the basis of a positive 
straight leg raising test, as no other clinical or diagnostic 
findings were reported.  However, an MRI study showed no 
evidence of disc herniation, canal stenosis, or neuroforamina 
narrowing.  Thus, the Board finds that the August 1996 
progress note is of limited probative value and is outweighed 
by the more comprehensive clinical and diagnostic findings 
from the three VA examinations conducted during the pendency 
of this appeal.  

The most recent VA examination in September 1999 showed the 
veteran's lumbar and thoracic spine was normal.  In fact, the 
veteran reported only occasional aching in the lower back 
area.  Moreover, the veteran specifically denied any 
functional limitation on what he could and couldn't do.  On 
examination, the veteran had full twisting motion of the 
dorsal area without any complaints of pain.  Range of motion 
of the lumbar spine was essentially normal, and no 
neurological abnormalities were noted.  The diagnoses 
included history of lumbar strain, postural, with normal 
examination.  

As there is no evidence of actual or functional loss of range 
of motion of the lumbar  spine, a rating in excess of 10 
percent under Diagnostic Code 5292 is not warranted.  Any 
pain experienced by the veteran is recognized by the ten 
percent rating in effect.  A separate rating is not warranted 
under Diagnostic Code 5291 pertaining to the dorsal or 
thoracic spine as there is no evidence of actual or 
functional loss of range of motion of the dorsal spine.  At 
the VA examination in September 1999, the veteran had 
preserved dorsal kyphosis and full motion on twisting at the 
dorsal area without complaint.  The examiner concluded that 
the examination of the back was normal.  A separate 
compensable rating for the dorsal spine would require at 
least actual or functional moderate loss of range of motion.  
This has not been demonstrated.  In addition, there is no 
confirmed evidence of neurological disability nor is there 
evidence of muscle spasm for the period from August 1, 1996.  
In summary, a rating in excess of 10 percent is not 
warranted.  In arriving at the above decision, consideration 
has been given to DeLuca v. Brown, 8 Vet. App. 202 (1995) 
wherein the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) held that, in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
However, the veteran was examined in September 1999, and he 
specifically noted that he had no functional limitation on 
what he could or could not do.  Interestingly, when examined 
during what he termed a flare-up in March 1997, the 
examination was normal.  The examiner noted that there was no 
objective evidence of pain or spasm on examination.


ORDER

A rating of 20 percent for service-connected mid and low back 
strain prior to August 1, 1996 is granted, subject to the 
applicable criteria pertaining to the payment of monetary 
benefits.  

Restoration of the 10 percent rating previously assigned for 
service connected mid and low back strain is granted, subject 
to the applicable criteria governing the payment of monetary 
benefits.

A rating in excess of 10 percent for service-connected mid 
and low back strain from August 1, 1996 is denied. 


REMAND

Although further delay with respect to the remaining issues 
on appeal is regrettable, the Board finds that additional 
development must be accomplished prior to further 
consideration of the veteran's appeal of a compensable rating 
for his service-connected right foot strain and left knee 
disability.  


The veteran was assigned a noncompensable rating for his 
service-connected right foot strain by rating action in 
August 1994.  The disability was rated as analogous to foot 
injury under DC 5299-5284.  That provision of the rating code 
provides as follows:  


Foot injuries, other:  
   Severe.............................................................................................  
30
   
Moderate...........................................................................................  
20
   
Slight.....................................................................
...............................  10
    Note: With actual loss of use of the foot, rate 40 
percent.  

In the instant case, service connection was established for 
right foot strain based on a history of an injury in service, 
and complaints of generalized pain and tenderness on 
palpation of the right foot.  Postservice, other disabilities 
of the foot have been suggested.  For example, at VA 
examination in February 1996, hallux valgum, hammertoe 
deformity second through fifth toes and pes planus were 
thought to exist on clinical examination, but these 
disabilities were not found on x-ray.  When examined in 
September 1999, metatarsalgia of the feet with bilateral 
minimal pes planus was diagnosed.  The examination at that 
time showed minimal beginning hammertoe appearance second 
through fifth toes of both feet and the clinical appearance 
of minimal straightening of the medial longitudinal arch 
bilaterally.  It is unclear whether these additional 
disabilities are part and parcel of the service connected 
disability of the right foot.  This should be addressed by 
the RO. 

The RO must also considered whether a compensable evaluation 
is warranted on the basis of functional loss due to pain or 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  An 
examination to determine this should be accomplished.

Regarding the veteran's left knee disability, the Board finds 
that clinical findings from the VA examinations of record do 
not provide sufficiently detailed information to evaluate 
functional loss under 38 C.F.R. §§ 4.40 and 4.45.  The RO's 
attention is also directed to the case of Fenderson v. West, 
12 Vet. App. 119 (1999).  In that case, the Court held that 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
is not applicable to the assignment of an initial rating for 
a disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

While the undersigned regrets the delay caused by this 
REMAND, the record is inadequate for purposes of determining 
the degree of impairment of the service-connected left knee 
disability and right foot strain.  Accordingly, the claim is 
REMANDED to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected left knee disability 
and right foot strain since his discharge 
from service.  Based on his response, the 
RO should attempt to obtain copies of all 
such records from the identified 
treatment sources, as well as any VA 
clinical records not already of record, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent and severity of his left knee 
disability and his right foot strain.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review and all indicated 
tests and studies should be accomplished.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

The following information should be 
contained in the medical report:  

(a)  The examiner should indicated 
the range of motion of the veteran's 
left knee, and test for stability of 
the knee joint.  Any instability 
should be classified as mild, 
moderate or severe.  For VA 
purposes, normal range of motion of 
the knee is from zero degrees 
(extension) to 140 degrees 
(flexion).  38 C.F.R. § 4.71, Plate 
I (1999).  

(b)  The examiner should indicate 
whether the veteran's left knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, express these 
determinations in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

(c)  The examiner should indicate 
whether pain significantly limits 
functional ability during flare-ups 
or when the veteran's left knee is 
used repeatedly over a period of 
time.  These determinations must, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups under § 4.40.  If 
the examiner is unable to make such 
a determination, it should be so 
indicated on the record.  

(d)  The examiner should provide an 
opinion as to whether there is 
current evidence of right foot 
strain.  If so, all manifestations 
and the severity thereof should be 
noted.  The examiner should also 
note if there are any co-existing 
right foot disabilities; if so, 
these should be diagnosed and an 
opinion provided as to whether it is 
at least as likely as not that any 
such disabilities are part and 
parcel of the service connected 
right foot strain.

(e)  The examiner should indicate 
whether any right foot strain and 
associated disability(ies) results 
in weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, express these 
determinations in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

(f)  The examiner should indicate 
whether pain in the right foot 
attributable to the service 
connected right foot strain and any 
associated disability(ies) 
significantly limits functional 
ability during flare-ups or when the 
veteran's foot is used repeatedly 
over a period of time.  These 
determinations must, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups 
under § 4.40.  If the examiner is 
unable to make such a determination, 
it should be so indicated on the 
record.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected left knee 
disability and right foot strain have 
been provided by the examiner and whether 
the examiner has responded to all 
questions posed.  If the report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  The RO 
should consider the General Counsel 
Opinion in which it was determined that a 
claimant who has knee arthritis and 
instability may be rated separately under 
DC's 5003 and 5257 (VAOPGCPREC 23-97 
(July 1, 1997)).  In addition, 
consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999) which held that at the time of an 
initial rating, separate staged ratings 
may be assigned for separate periods of 
time based on the facts found.  Finally, 
a determination should be made as to 
whether any co-existing right foot 
disabilities are part and parcel of the 
service connected foot strain.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  With regard to the 
matter of co-existing right foot 
disabilities, if any decision in this 
regard is unfavorable to the veteran, it 
should be discussed in the Supplemental 
Statement of the Case, and the veteran 
should be notified of the need to appeal 
this matter to the Board if this issue is 
to be considered on appeal.  If the 
veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date of the examination and the 
address to which these letters are sent 
should be included in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 


